Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Lack of Unity & Species Election
2.      Applicant’s amendment and response of 4/27/2021 are acknowledged. Claims 1, 4, 7, 9- 12, 31, 38 and 39 have been amended. New claim 49 has been added. Claims 15, 19, 22 and 27-28 have canceled.  Claims 2-3, 5-6, 8, 13, 16-18, 20-21, 23-26, 29-30, 32-35, 40-41 and 44-48  have been canceled by a previous amendment. Claims 1, 4, 7, 9-12, 14, 31, 36-39 42-43 and 49 are pending and under consideration. 
Note: Applicants’ response of 4/27/2021 to the lack of unity mailed 12/16/2020 was not in compliance. Applicants elected groups 1-133 instead of electing specific sequences from the larger. On a telephone conversation with Attorney Lopez-Chua reg#  48627 on 7/20/2021, the examiner explained that the response is not in compliance and because of the new amendment of 4/27/2021, a new lack of unity is now submitted. 
3.     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R 1.475(e). 
4.    As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and 
a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said 
process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Lack of Unity
5.  Restriction is required under 35 U.S.C. 121 and 372.This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Distinct Sequences
6.     Claims 1, 4, 7, 9-12, 14 and 49 are drawn to a plurality of disclosed patentably distinct polypeptides sequences as evidenced by separate SEQ ID Numbers.  The separate polypeptides bear distinct structural or biochemical properties as evidenced by the separate SEQ ID Numbers.  Therefore, each disclosed patentably distinct antibody is considered a separate invention.
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
7.     In accordance with 37 C.F.R 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
  Group 1-79      Claims 1, 4, 7, 9-12, 14 and 49  are drawn to a composition comprising an immunological effective amount least two recombinant aHD-PRD construct.
Note: One invention will include one SEQ ID Number selected from PRD group 1, one SEQ ID Number selected from PRD group 2 and one SEQ ID NO selected from PRD group 3. 
There are a total of 79 sequences are recited in claim 1, and each sequence is considered an invention as recited above. 
     Group 80.     Claim 31 is drawn to a vaccine.
     Group 81.    Claims 36-38 are drawn to a process.
     Group 82.    Claims 39, 42 and 43 are drawn to an isolated nucleic acid, vector and host.
8.    The inventions listed as Groups 1-82 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by Brile et al. Vaccine vol. 14, no. 9, 1 June 1996, in view of Fukuyama et al. MUCOSAL IMMUNOLOGY, vol. 8, no. 5, 11 February 2015 and  WO-2007089866-A2  Brile et al.  prior art of record applicants’ search report. 
      The instant invention is drawn to a composition comprising an immunological effective amount least two recombinant aHD-PRD constructs, each of said at least two recombinant aHD-PRD constructs consisting of an alpha helical domain (aHD) and a 
wherein said first and said second PRD Groups are each selected from:
PRD Group 1 consisting of SEP ID NO:14. SEP ID NO:15. SEP ID NQ:105. SEP ID NO: 106, SEP ID NO: 107, SEP ID NO: 108, SEP ID NO: 109, SEP ID NO: 110, SEP ID NO:111, SEQ ID NO: 112. SEOIDNO:113. SEOIDNO:115. SEOIDNO:116. SEOIDNO:117. SEP ID NO:118. SEQ ID NO: 119. SEOIDNO:12Q. SEOIDNO:121. SEOIDNO:122. SEOIDNO:123. SEP ID NO: 124, SEP ID NO: 126, SEP ID NO: 127, and SEP ID NO: 128:
PRD Group 2 consisting of SEP ID NO: 12, SEP ID NO: 13, SEP ID NO:87. SEP ID NO:88. SEP ID NO:89. SEP ID NQ:90, SEP ID NO:91. SEP ID NO:92. SEP ID NO:93. SEP ID NO:94. SEP ID NO:96. SEOIDNO:97. SEOIDNO:98. SEOIDNO:99. SEP ID NO: 100, SEP ID NO: 101, SEP ID NO: 102, SEP ID NO: 103, and SEP ID NO: 104; or
PRD Group 3 consisting of SEP ID NO:16. SEOIDNO:17. SEOIDNO:18. SEOIDNO:19.
SEP ID NP:20. SEP ID NO:21. SEP ID NO:22. SEP ID NO:23. SEP ID NO:24. SEP ID NO:95. SEP ID NO: 114, SEP ID NO: 125, SEP ID NO: 129, SEP ID NO: 130, SEP ID NO: 131, SEP ID NO: 132, SEP ID NO: 133, SEP ID NO: 134, SEP ID NO: 135, SEP ID NO: 136, SEP ID NO: 137, SEP ID NO: 138, SEP ID NO: 139, SEP ID NO: 140, SEP ID NO: 141, SEP ID NO: 142, SEP ID NO: 143, SEP ID NO: 144, SEP ID NO: 145, SEP ID NO: 146, SEP ID NO: 147, SEP ID NO: 148, SEP ID NO: 149. SEOIDNO:15Q. SEOIDNO:151. SEOIDNO:152. SEOIDNO:153. SEP ID NO: 154, SEP ID NO: 155, SEP ID NO: 156, and SEP ID NO: 157:
wherein said composition is antigenic or immunogenic; and wherein said composition does not occur in nature
          The  common matter does not comprise a single general inventive concept, based on same or corresponding special technical features within the meaning of Rule 13.2 PCT, because the fact that the aHD and the PRD are immunogenic and capable 
     For example, Brile et al,  (abstract; pg. 863, and table 5) reveals that PspA fragments comprising the N-terminal 115 and 245 amino acids i.e., at least part of the aHD are able to elicit a protective immune response in mice in the presence of complete Freund's adjuvant. Fukuyama et al.  (Abstract; pg. 1147-8; pg. 1151) discloses that the nasal administration of a nonogel-based vaccine comprising the N-terminal 302 amino acids of PspA i.e., the aHD, to macaques result in a protective immune response.
At the priority date of the application it was also known that a protective response against S. pneumoniae infection can be obtained with compositions comprising the PRD of PspA (see WO-2007089866-A2, example 2).
    Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups 1-82  do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group 1-79 are drawn to compositions, group 80 to vaccine, group 81 to DNA, vector and host cell and those of 82 to a process each group constitute different entities and as such do not share the same technical feature. 
9.      The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Election of Species
10.  This application contains claims directed to more than one colonizing non-pathogenic organism species of generic invention These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structure. 
       (a) When electing from groups 1-79, please also elect one single SEQ ID NO from claim 12. 
       (b) When electing from groups 1-79 , please also elect three SEQ ID NOs from claim 49. 
Therefore, a total of 7 sequences will be examined if  claims 1, 4, 7, 9-12, 14 and 49  are to be examined. Applicants must elect One sequence from PRD Group 1; One sequence from PRD Group 2; One sequence from PRD Group 3, One sequence from claim 12, and three sequences from claim 49.

       Claim 1 is  generic. 
11.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of one invention and one species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions un-patentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Conclusion
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for 





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 24, 2021




 
/JANA A HINES/Primary Examiner, Art Unit 1645